Exhibit 10.2

 

FOURTH AMENDMENT
TO AMENDED AND RESTATED LOAN AGREEMENT

 

This Fourth Amendment to Amended and Restated Loan Agreement is entered into as
of January 27, 2009 (the “Amendment”) by and between COMERICA BANK (“Bank”) and
CLARIENT, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Amended and Restated Loan
Agreement dated as of February 28, 2008, as amended by that certain First
Amendment and Waiver to Amended and Restated Loan Agreement dated as of
March 14, 2008, that certain Second Amendment to Amended and Restated Loan
Agreement dated as of March 21, 2008, and that certain Third Amendment and
Consent to Amended and Restated Loan Agreement dated as of July 31, 2008 (as so
amended, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.               The following defined term in Section 1.1 of the Agreement is
amended to read as follows:

 

“Revolving Maturity Date” means March 31, 2009.

 

2.               Unless otherwise defined, all initially capitalized terms in
this Amendment shall have the respective meanings set forth in the Agreement.
The Agreement, as amended hereby, shall be and remain in full force and effect
in accordance with its terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof. Borrower ratifies and reaffirms the continuing
effectiveness of all promissory notes, guaranties, security agreements,
mortgages, deeds of trust, environmental agreements, and all other instruments,
documents and agreements entered into in connection with the Agreement.

 

3.               This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument (and delivered via facsimile or electronic
transmission).

 

4.               As a condition to the effectiveness of this Amendment, Bank
shall have received, in form and substance reasonably satisfactory to Bank, the
following:

 

(a)             this Amendment, duly executed by Borrower;

 

(b)             an officer’s certificate of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Amendment;

 

(c)             an amount equal to all Bank Expenses incurred through the date
of this Amendment; and

 

(d)             such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

CLARIENT, INC.

 

 

 

 

 

 

 

By:

/s/ Raymond J. Land

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Todd A McDonald

 

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------